40 So.3d 844 (2010)
Brian Anthony MORRIS, Appellant,
v.
Frederick B. DUNPHY, as Chair, Florida Parole Commission, and Walter A. McNeil, as Secretary, Florida Department of Corrections, Appellees.
No. 1D10-0760.
District Court of Appeal of Florida, First District.
July 14, 2010.
Brian Anthony Morris, pro se, Appellant.
Sarah J. Rumph, General Counsel, Florida Parole Commission, Tallahassee; no appearance for Appellee Walter A. McNeil.
PER CURIAM.
DISMISSED. Brown v. State, 708 So.2d 1041 (Fla. 1st DCA).
WOLF, KAHN, and VAN NORTWICK, JJ., concur.